Citation Nr: 1812230	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-01 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Whether the rating reduction for residuals of a left knee injury from 10 percent to 0 percent was proper.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1989 to December 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a Board hearing in January 2017, but he failed to appear for the scheduled hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704 (e) (2017).

The reduction implemented in July 2010 was in response to the Veteran's March 2010 request for an increased rating.  The question of entitlement to an increase is separate from that of the reduction itself.  Indeed, while the instant decision restores the 10 percent award it does not consider whether an evaluation in excess of that amount might be warranted.  The Board, as an appellate body, is not free to address this issue in the first instance.  Moreover, from a review of the rating decision and statement of the case, it cannot fairly be said that the question of entitlement to an increase has been considered by the AOJ.  For these reasons, this matter is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  By way of a June 1992 rating decision, the RO awarded a disability rating of 10 percent, effective December 17, 1991 for residuals of left knee injury.

2.  By way of a July 2010 rating decision, the RO reduced the disability rating for residuals of left knee injury from 10 percent to 0 percent, effective April 26, 2010.

3.  A comparison of left knee examinations dated in 1992, 1994, 2002, 2008, and 2010 fail to show consistent and sustained improvement of residuals of a left knee injury.


CONCLUSION OF LAW

The criteria for restoration of the disability rating for residuals of left knee injury from 0 percent to 10 percent have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Facts and Analysis

VA's Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such disease and injuries and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability may require re-ratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

In addition, the appellant will be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105 (h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Here, the Board notes that the Veteran's compensation was not reduced as a result of the rating reduction effectuated by the RO in July 2010.  In this regard, it is acknowledged that the code sheet accompanying the July 2010 rating decision does indicate that, effective April 26, 2010 the combined rating dropped from 40 to 30 percent.  However, as indicated in a September 2010 code sheet, a 40 percent rating was instated effective March 25, 2010, with a 50 percent rating beginning April 15, 2010.  Thus, any deficiency with regard to the provisions of 38 C.F.R. § 3.105(e) can be deemed harmless error and a remand for issuance of notice would be senseless under these circumstances.  

VA strives to produce rating stability.  Thus, regulation sets out requirements for reducing ratings.  38 C.F.R. § 3.344.  There are three subsections to § 3.344. Subsection (a) and (b) specify requirements to reduce ratings where the rating has been at the same level for five years or more.  By the language of subsection (c), they do not apply to disabilities which have not become stabilized and are likely to improve (i.e., those in effect for less than five years).  Reexaminations disclosing improvement in such disabilities will warrant reduction in rating.  38 C.F.R. § 3.344 (c).  Here, the effective date assigning the 10 percent rating was December 17, 1991 and the effective date of the reduction was April 26, 2010.  The rating was in place for over 5 years and therefore the requirements under 38 C.F.R. § 3.344 (a) and (b) apply.

When a rating has continued for 5 years or more, a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a).  Further, "examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction."  Id.  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling a reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344 (b).

Prior to reducing a veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examination.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("these requirements for evaluation of the complete medical history of the claimant's conditions operate to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  See also 38 C.F.R. § 3.344 (c).

Service connection was awarded in a June 1992 rating decision for residuals of a left knee injury under diagnostic code 5259.  A 10 percent rating was assigned effective December 17, 1991.  The RO determined the Veteran continued to have left knee problems after he underwent arthroscopic surgery including a partial medial meniscectomy while in-service in January 1991.  At a VA examination in March 1992, the Veteran complained of pain in the left knee.  He limped on his left leg and wore left knee support.  There was no swelling, joint effusion, or palpable bony abnormalities.  There was no crepitus and his patella was normal.  He had tenderness on pressure on medial and lateral aspects.  His range of motion was normal, straight leg raising normal, and anterior drawer test appears positive.  4/1/1992 Correspondence; 6/2/1992 Rating Decision.

In a May 1995 rating decision, the RO continued the 10 percent rating for the left knee.  At an examination in May 1994, the Veteran complained of intermittent pains with prolonged walking or standing.  He could squat with pain in the left knee.  There was tenderness of the medial and lateral aspects with flexion and extension.  Drawer sign was negative and McMurray's sign was negative.  There was lateral instability noted.  There was extension to 0 degrees and flexion to 140 degrees.  8/10/1994 VA Examination; 5/9/1995 Rating Decision.

In May 2002, the RO again continued the 10 percent rating for the left knee while also changing the diagnostic code from 5259 to 5257.  The Veteran was also service connected for degenerative joint disease of the left knee, which was rated at 10 percent.  At examination, he complained of chronic knee pain with weakness, stiffness, swelling, giving out, fatigability, and lack of endurance.  Flare-ups were precipitated by stair climbing, kneeling, hyper-extending, or twisting the knee.  He did not wear a knee brace.  The examiner noted some sub patellar swelling, and tenderness at the sub patellar and medial aspect.  There was negative drawer sign, but there was pain with valgus and varus stress.  He ambulated with a mild limp after repetitive use.  5/6/2002 VA Examination; 5/20/2002, Rating Decision.

The Veteran's 10 percent rating was once again continued in June 2008.  At examination in May 2008, it was noted that he had left knee arthroscopy surgery in 2007.  He reported that his knee worsened after that.  He reported using a brace, being unable to stand for more than a few minutes, or walking for more than a few yards.  He also indicated that he had instability, pain, stiffness, and episodes of dislocation or subluxation.  Upon examination, he had extension to 0 degrees and flexion to 110 degrees.  He had crepitus, tenderness, painful movement, weakness, and guarding of movement.  He had an antalgic gait.  He was not found to have instability or patellar abnormality.  5/2/2008 VA Examination; 6/23/2008 Rating Decision.

The Veteran was again afforded another VA examination in April 2010.  He reported that his knee was giving out and swelling more with increased pain.  He also reported using a cane, brace, and wheelchair.  He indicated that he was unable to stand or walk for very long.  Upon examination, the examiner noted crepitus, minimal soft tissue edema, and sub patellar tenderness.  He had an antalgic gait.  There was no instability found.  Extension was normal and flexion was 100 degrees.  5/19/2010 VA Examination. 

On the whole, the results of the examinations are consistent throughout the years since the Veteran was first rated for his disability.  Additionally, the more recent examinations do not indicate that sustained improvement occurred.  The Veteran consistently reported his symptoms, continued to receive VA treatment, and use assistive devices.  The July 2010 rating decision specified that the Veteran's rating was based on slight instability and therefore, a noncompensable rating was assigned since that was not shown in the 2008 and 2010 examinations.  However, the Board notes that while the Veteran consistently reported instability, including in 2008 and 2010, it was only noted by an examiner in the May 1994 VA examination.  When the RO changed the diagnostic code to 5257 in 2002, the May 2002 examination did not indicate knee instability.  Further, the RO continued the Veteran's rating in June 2008, but reduced it in July 2010 based on similar examination results.  The RO also never addressed the issue of sustained improvement.  As noted above, rating stability is important and requires review of the entire record.  In this case, sustained improvement of the left knee that will be maintained under the ordinary conditions of life is not shown.  

Accordingly, the 10 percent rating assigned for residuals of a left knee injury is restored.


ORDER

The rating reduction for residuals of left knee injury was improper and restoration of the 10 percent rating is granted.

 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


